Citation Nr: 0102667	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include service connection secondary to post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran is service connected for PTSD. 

3.  Cardiovascular disease was not manifested during service 
or within one year of separation from service.

4.  The veteran's PTSD did not cause cardiovascular disease, 
but does worsen the disability.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

2.  The requirements for service connection for the degree of 
aggravation to cardiovascular disease which is proximately 
due to or the result of PTSD have been met.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act").  In this regard, the 
Board notes that the veteran's service medical records were 
obtained, as well as private medical records following 
service.  In addition, the veteran was afforded a VA 
examination and was present at a hearing before the RO.  The 
Board at this time is unaware of any additional records to be 
obtained and is ready to proceed on the merits.

The veteran contends that he is entitled to service 
connection for hypertension and cardiovascular complications 
as secondary to his service connected PTSD.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in line of duty or for aggravation of a preexisting injury in 
the active military, naval, or air service, during a period 
of war.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court further 
has held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).   

In the instant appeal service medical records contained 
within the claims file show no indication of complaints or 
treatment for hypertension or any other cardiovascular 
disease during service.  In addition, medical records dated 
following service and associated with the claims file do not 
show any manifestation of hypertension or other 
cardiovascular diseases within one year of discharge from 
service.  The earliest diagnosis for post-service 
hypertension was in 1983.

The veteran is currently service connected for PTSD, which 
has been evaluated as being 50 percent disabling.  In the 
same January 1999 rating decision that granted service 
connection for PTSD, the RO denied service connection for 
hypertension, strokes, and heart disease as secondary to his 
service-connected PTSD.  In support of his claim for 
secondary service connection for cardiovascular disease, the 
veteran submitted a June 1998 letter from his personal 
physician, Roger Cagle, M.D., stating, 

It is also my belief that [the veteran's] 
recent problems with his hypertension, 
strokes, and heart disease have been 
aggravated or even caused by his post 
traumatic stress syndrome.

The veteran also submitted private medical records from 
Paragould Doctor's Clinic, Paragould, Arkansas, covering a 
period spanning from May 1999 to September 1989.  These 
records contained various entries/diagnoses for hypertension 
and angina.  The veteran further submitted private medical 
records from Arkansas Methodist Hospital when he was admitted 
in August of 1996 for chest pain.  At that time, the 
diagnosis was also hypertension and angina.  

In April 1999, the veteran was afforded a VA examination.  At 
that time, the VA physician reviewed the claims file and 
noted that the veteran was initially found to be hypertensive 
in 1982 and has had symptoms of PTSD, such as flashbacks and 
severe anxiety, since the 1940's.  It was also noted that the 
veteran had his first myocardial infarction in 1983 and that 
he started having headaches in 1997 and workup showed that he 
had mini-strokes.  The VA examiner diagnosed the veteran with 
hypertension and opined that,

It [is] as least likely as not that the 
chronic anxiety from his PTSD has helped 
promote the development of coronary 
artery disease by aggravating his 
hypertension and decreasing endothelial 
dependent vasodilatation.  

At the request of the RO in July 1999, the same VA examiner 
who performed the April 1999 examination, prepared a 
memorandum in response to an inquiry by the RO further 
explaining his clinical findings.  He once again stated, 
"[a]s examiner, I stated that PTSD did not cause the 
coronary artery disease of this patient, but that it did 
exacerbate it."  In the memorandum, he further explained his 
opinion in light of a study of the Cleveland Clinic Journal 
of Medicine, which was "starting to show recent evidence 
confirming the popular folklore that mental stress has 
harmful effects on coronary health [and] [i]n the long term, 
it appears to promote coronary artery disease by directly or 
indirectly increasing blood pressure. . . ."  He also 
indicated that he was not able to quantify the extent to 
which any coronary artery disease or hypertension had been 
worsened by the PTSD.  

During his January 2000 hearing, the veteran testified that 
he was first diagnosed with hypertension in 1983 and prior to 
that, beginning in the late 40's, he had borderline high 
blood pressure.  He also testified that when he has 
flashbacks he has chest pain and that "it feels like it's 
[his heart] is going to come out of [his] chest."

The Board concludes that the clinical evidence of record 
affirms the presence of a current non-service connected 
disability, i.e. cardiovascular disease.  The Board finds 
that cardiovascular disease did not have its onset in service 
or within the statutory presumptive one-year period to be 
directly connected to service.  But the Board is of the 
opinion that the evidence establishes that the veteran's 
current hypertension has been aggravated by his service 
connected PTSD.  Statements from the private physicians and 
the VA physician are uncontroverted in this regard.  As such, 
in light of the test put forward by Allen, the Board finds 
that the veteran has established that he is entitled to 
service connection for cardiovascular disease.  See 38 C.F.R. 
§ 3.310(a).  While the VA examiner was not able to quantify 
the extent to which hypertension has been worsened by the 
service connected PTSD, the Board would point out that this 
fact not a basis for denying service connection.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Both the 
veteran's private physician and the VA examiner concluded 
that his hypertension was aggravated by the service connected 
PTSD.  In making this determination, all reasonable doubt has 
been resolved in favor of the veteran.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the degree of aggravation to 
cardiovascular disease which is proximately due to or the 
result of PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

